(HOME DIAGNOSTICS, INC.) [g18014g1801403.gif]
Exhibit 10.14
June 19, 2007
Scott I. Verner
Dear Scott,
We are very enthusiastic regarding the potential your leadership brings for the
acceleration of the growth at Home Diagnostics, Inc.
This letter will confirm the elements of the compensation and other terms
relating to your offer of full-time employment at Home Diagnostics, Inc.

         
I.
  Employment Date:                  July 30, 2007
 
       
II.
  Position:   Senior Vice President, Sales and Marketing
 
  Level:   Senior Vice President
 
  Reporting to:   Richard Damron, President/Chief Executive Officer
 
  FLSA Status:   Exempt
 
       
III.
  Compensation/Benefits:    

  A.   Compensation         Annual base salary: $240,000         You will
receive an annual salary of $240,000 with a review in twelve months. This will
be paid bi-weekly, every other Friday.         MBO Bonus Program: You will be
eligible to participate in the 2007 MBO Bonus program.         Target bonus: 40%
of base salary (prorated for 2007 — 6 months)

Additional Management Bonus consideration: The Company will agree to add to your
2007 bonus target an additional $22,500.         Target 2007 Bonus total =
$70,500.

        The total 2007 bonus payout will be based on program criteria as
detailed in the attached 2007 Management Bonus program description.

* The Executive Management Bonus program is subject to change annually as
determined in the sole discretion of Home Diagnostic’s Board of Directors.
Sign-on Bonus:
You will receive a sign-on bonus in the amount of $22,500 payable with your
first paycheck. A prorated portion of this bonus will be returned to the company
should you voluntarily terminate your employment within (6) months from your
date of hire.

  B.   Relocation (total costs not to exceed $75,000, grossed up for taxes)**:

  •   Reimbursement of documented costs associated with relocation of your
family, household goods and vehicles.

 



--------------------------------------------------------------------------------



 



(HOME DIAGNOSTICS, INC.) [g18014g1801403.gif]

  •   Temporary housing — The Company, if requested, will arrange for temporary
housing in the Ft. Lauderdale area on a month-to-month basis not to exceed 6
months. You may choose to obtain temporary housing in the Ft. Lauderdale area on
your own; which the company will reimburse you for that expense not to exceed
6 months.     •   Four (4) house-hunting trips: Includes airfare for you and
your immediate family, accommodations, meals and car rental. Expenses will be
reimbursed in accordance with the HDI Travel and Expense policy.     •  
Documented actual closing costs for both homes (the Company will reimburse a
maximum of 6% for realtor commissions).

** A prorated portion of the moving expenses is returnable if you leave the
employment of the Company voluntarily within 12 months.

  C.   Stock Options:         Subject to approval by the HDI Board of Directors,
you will receive an initial stock option grant of 65,000 shares of HDI common
stock. The stock will be priced at the later of either the closing price as of
the date of Board approval or employment start date. These options will vest
over a three year period the anniversary date of the original grant date for
each of the 3 years at 35%, 35% and 30% respectively.     D.   Income
Continuation Protection:         In the event that your employment is terminated
by Home Diagnostics at anytime without “Cause” you shall be entitled to receive:

  I.   6 months salary continuation at your highest base salary during the past
12 months; and     II.   Health benefits for you and your family during the
salary continuation period.

In the event that, during the 12-month period after a Change of Control of Home
Diagnostics, your employment is terminated by the Company or any successor
entity without “Cause”, or reassignment within the first three (3) years
following a Change of Control with Home Diagnostics or any successor entity to
an office 25 miles or more from your current office location, in addition to the
benefits listed above you shall also be entitled to receive accelerated vesting
of all outstanding stock options.
The income continuation benefits detailed above are subject to the limitation
that if you become employed full-time with equivalent benefits following
termination, all income continuation and medical benefits shall cease.
For purposes of this letter:
“Change of Control” shall mean: (i) any ‘person’ (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) is or becomes the ‘beneficial
owner’ (as defined in Rule 13(d) under the Exchange Act, directly or indirectly,
of securities representing fifty percent (50%) or more of the combined voting
power of the then outstanding securities, (ii) a merger, consolidation, share
exchange, business combination, joint venture or similar transaction, as a
result of which the stockholders of the Company prior to such transaction hold
less than fifty percent (50%) of the combined voting power of the then

 



--------------------------------------------------------------------------------



 



(HOME DIAGNOSTICS, INC.) [g18014g1801403.gif]
outstanding securities after giving effect to such transaction, (iii) any sale,
lease, exchange, transfer or other disposition of all or substantially all of
the assets of Company, or (iv) where the Company has filed a Current Report on
Form 8 -K reporting under current Item 5.01 (or other Item if subsequently
renumbered or subsequent Item) that a change of control of the Company has
occurred;
“Cause” shall mean (1) the indictment of, or the bringing of formal charges
against you by a governmental authority for charges involving fraud,
embezzlement, dishonesty, violence or moral turpitude; (2) your commission of
any criminal act; (3) willful misconduct, gross negligence, gross malfeasance,
gross misfeasance, or gross misconduct by you in the performance of your job;
(4) actions by you which cause (company)’s reputation or image to materially
suffer; (5) a breach by you of your Confidentiality and Non-Competition
agreement; and (6) other events or matters relating to your job performance or
conduct that would ordinarily cause an employer to seriously consider the
termination of an employee’s employment.

  E.   Health/Dental/Vision/Life/STD/LTD Benefits         Health and dental
coverage is provided by HDI at very attractive rates. You will be eligible for
enrollment on the first of the month following 30 days of employment.        
HDI will provide life insurance coverage equal to three (3) times your salary to
a maximum of $500,000 and accidental death and dismemberment equal to six
(6) times your salary at no cost to you (certain tax implications may apply).
Supplemental spousal and dependent life insurance is also available.         HDI
provides all employees short-term disability coverage at no cost, which will pay
60% of your weekly salary with a maximum of $1,000 per week. The company offers
a long-term disability program at discounted group rates, which pays 66 2/3% of
your monthly earnings with a maximum of $6,500 per month.         401(k):
Details on the HDI 401(k) plan will be provided during new employee orientation.
You will be eligible for enrollment after 90 days of employment with HDI.      
  While the benefits listed above are for the most part paid by HDI, the level
of benefits and who pays for them and how much each pays are subject to change
from time to time.     F.   Vacation:         You will be eligible for three
(3) weeks of vacation time per year. This is accrued on a bi-weekly basis. You
will be eligible to use your accrued vacation time after 6 months of employment.

Please be advised that all offers of employment are contingent upon a
satisfactory result and completion of your background check and drug screen.
This represents all of the details regarding your initial compensation and
benefits entitled to you. Notwithstanding the foregoing terms, your employment
is “at will” and is not for any definite period of time. Nothing herein shall be
constructed as guaranteeing or promising

 



--------------------------------------------------------------------------------



 



(HOME DIAGNOSTICS, INC.) [g18014g1801403.gif]
employment for any specific time, and your employment may be terminated at any
time and for any reason, with or without advance notice.
In compliance with the Immigration and Control Act of 1986, you are required to
complete the Employment Eligibility Verification Form I-9 at the time of hire.
You will be required to provide documents establishing your identity and
employment eligibility.
You will be required as a condition of employment to sign an employment
agreement. The employment agreement contains non-compete, non-disclosure and
confidentiality language.
Your signature on this document acknowledges that you have read and agree to the
terms of this letter as well as certify that you are not bound by an active
non-compete or other agreement that would not allow you to perform the duties of
this position.
If you accept our offer to join us, please sign one copy of the attached letter
and fax it to (954) 486-6971. Please feel free to call me at 800-342-7226,
extension 3043 if you have any questions.
Sincerely,
Kim Zeltwanger
Director, Human Resources
AGREED TO AND ACCEPTED:

         
By:
       
 
 
 
/s/ Scott I. Verner    

         
Date:
       
 
 
 
   

This letter supersedes any prior or contemporaneous discussion, and any
subsequent changes in the terms of our offer may be made only in writing.
This offer letter will expire June 25, 2007.

 